EXHIBIT 
From:             Scott Drury
To:               "Kaitlin P. Sheehan"
Cc:               "Stephen Broome"; "Nicholas Lange"
Subject:          RE: Vance v. IBM: Search Protocol
Date:             Thursday, February 11, 2021 3:40:00 PM
Attachments:      2021.02.11 Search Procol (Plaintiffs" Revisions).docx


Kaitlin:

We appreciate that you have accepted many of our proposed search terms. We attach a revised
draft Search Protocol that accepts the unopposed search terms and sets forth proposed
modifications to search terms on which we do not agree.

With respect to the “Custodians,” “Sources,” and “Date Range” sections of the draft Search Protocol,
the parties still do not agree. As we discussed during our telephone conference yesterday, Plaintiffs
are open to a compromise on the custodians. However, Plaintiffs are at a disadvantage because we
do not know the intricacies of IBM’s corporate structure. At minimum, the search should cover any
person involved with IBM’s facial recognition research, products, technologies, software, hardware,
algorithms or services from sources related to those persons.

Regarding the “Date Range,” limiting the time period to January 1, 2018 to January 22, 2020 is too
narrow. As we discussed, to the extent IBM knew of deficiencies, limitations or other problems with
its facial recognition products prior to the DiF project, that is discoverable information. Similarly, if
IBM contemplated the DiF project prior to January 2018, or engaged in other research projects
similar to DiF prior to January 2018, that is discoverable information. We can further discuss this
during our conference tomorrow, but it appears that the parties may be at impasse on the issue.

Given that we have a conference scheduled for tomorrow, I suggest that we discuss these open
issues then.

--Scott


From: Kaitlin P. Sheehan <kaitlinsheehan@quinnemanuel.com>
Sent: Wednesday, February 10, 2021 11:49 PM
To: Scott Drury <drury@loevy.com>; Nicholas Lange <nlange@carlsonlynch.com>
Cc: Stephen Broome <stephenbroome@quinnemanuel.com>
Subject: Vance v. IBM: Search Protocol

Scott and Nick,

Following up on our meet and confer call today, attached please find our response to the edited
search review protocol you circulated on January 15. For ease of review, I have attached a clean
word doc and a redline PDF. As discussed, on the custodians, we will follow up separately once we
have had a chance to speak with IBM further about those internal IBM employees that requested
access and/or received access to the DiF Dataset and a potential limited search related to their
emails on same.
For the data sources, we have asked the four IBM researchers who worked on the DiF research
project where documents relevant to the DiF research project were stored and maintained, and
absent the sources noted in my January 28, 2021 correspondence, the sources identified in the
search protocol are a complete list. Accordingly, there are no other sources to collect from.

As for the date range, as discussed on the call today, the DiF research project did not begin until
mid-2018 and thus our proposed start date of January 1, 2018 is more than sufficient. We
appreciate your point regarding IBM’s statement in its response to the Gender Shades article and as
discussed today, we are going to go back to IBM on that and see what additional information we can
provide to give you comfort that the dataset referred to in that article was not the DiF Dataset. As
stated today, we have asked that question directly to Michele and were told it was not the same
dataset, but will see what we can provide to confirm further.

Finally, as for the search terms, we are fine with nearly all of your search terms, except for 4 and for
each of those we have proposed an alternative. As you will see from the redline, we accepted your
proposed terms:

      100M
      “DiF” /10 dataset
      Diversity /10 dataset
      “Diversity in faces” /10 dataset
      Fac! /10 “coding scheme”
      Gender /5 shade!
      Buolamwini
      Gebru
      Pilot /2 Parliaments
      Chicago
      Champaign
      Fac! /5 recogni!
      Intrinsic /5 fac! /5 feature
      Fac! /5 detect!
      Craniofacial /5 feature
      Generative /5 adversarial /5 network

As for: Watson /5 visual; Fac! /5 recogni!; Fac! /5 detect!; and Urbana, we have proposed that those
terms be modified to a qualifier of w/100 of DiF and w/100 of Diversity in Faces. First, each of these
terms is general and broad and thus, likely to return a large number of hits. Indeed, when we ran
the search terms as proposed by Plaintiffs, each of those terms (alone) was hitting on between 8,500
to 21,500 documents and was returning documents that are not relevant to the DiF/Diversity in
Faces research project. Accordingly, we will run those four terms with the added qualifier to get
them down to a more manageable review universe.

Please let me know if you have any questions or would like to discuss.
Thanks,
Kaitlin


Kaitlin P. Sheehan
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

191 N. Wacker Drive Suite 2700
Chicago, IL 60606
312-705-7443 Direct
312.705.7400 Main Office Number
312.705.7401 FAX
kaitlinsheehan@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
message.
